Title: From George Washington to Archibald Cary, c.22 May 1779
From: Washington, George
To: Cary, Archibald



Dr Sir,
[c.22] May 1779

I very sincerely lament that the situation of our service will not permit us to do justice to the merits of Major Monroe, who will deliver you this, by placing him in the army upon some satisfactory footing. But as he is on the point of leaving us and expresses an intention of going to the Southward where a new scene has opened, it is with pleasure I take occasion to express to you the high opinion I have of his worth. The zeal he discovered by entering the service at an early period—the character he supported in his regiment, and the manner in which he distinguished himself at Trenton, where he received a wound, induced m⟨e⟩ to appoint him to a captaincy in one of the additional regiments—This regiment failing from the difficulty of recruiting, he entered into Lord Stirlings family and has served two campaigns as a volunteer aid to his lordship. He has in every instance maintained the reputation of a brave active and sensible officer. As we cannot introduce him into the Continental line, it were to be wished the State could do something for him, to enable him to follow the bent of his military inclination and render service to his country. If an event of this kind could take place it would give me particular pleasure, as the esteem I have for him, and a regard to merit conspire to make me earnestly wish to see him provided for in some handsome way. I &c. &c.
